Title: To Thomas Jefferson from William McClain, 9 April 1821
From: McClain, William
To: Jefferson, Thomas


Gentlemen
Fort Monroe H R
Apl 9th 1821
I beg leave to make the Inquiry of you. To know if there are any Marble Mantle Pieces wanted for your New Colage, If so I believe I can furnish them on better terms than any other person, As I have had ninteen from Philadelphia For Sale at Norfolk; six of which I have disposed of at this place to Col Gratiot for Head quarters, with which he appears much pleased, The Thirteen remaining on Hand are very superb (except Two which are plain) Two years ago such mantles would sell for 120$ pr piece They can now be deliverd to your colage for ninty Dollars complete with Hearths and if Backs & Jambs should be wanted they can be furnished for Ten dollars pr Sett, If you should want any, or all,  of them I can furnish them on better Terms than you can get them else where, I Refer you to Mr Campbell for my Character as a workman. If you should conclude to take any of them. Please let me know the nearest water Carriage to the place of depositWith Respect I Remain Yr Obt StWm McClainN.B direct to me to the care of Mr A Barth Hampton Va